 



Exhibit 10.1

SAFEGUARD SCIENTIFICS, INC.
2004 EQUITY COMPENSATION PLAN

     1.       Purpose

          The purpose of the Safeguard Scientifics, Inc. 2004 Equity
Compensation Plan is to provide (i) designated Company employees,
(ii) individuals to whom an offer of employment has been extended, (iii) certain
advisors who perform services for the Company, and (iv) nonemployee members of
the Company’s Board of Directors with the opportunity to receive grants of
incentive stock options, nonqualified stock options, stock units, stock
appreciation rights, performance units, stock awards, dividend equivalents and
other stock-based awards. The Company believes that the Plan will encourage the
participants to contribute materially to the Company’s growth, thereby
benefiting the Company’s shareholders, and will align the economic interests of
the participants with those of the shareholders.

     2.       Definitions

     Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

          (a)      “Board” means the Company’s Board of Directors as constituted
from time to time.

          (b)      “Change of Control” means the first to occur of any of the
following events:

               (i)      An acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (1) the then outstanding shares
of Common Stock of the Company (“Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (a “Control Purchase”); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (4) any acquisition by any corporation pursuant to a transaction which
complies with clauses (1), (2) and (3) of subsection (iii) of this definition,
or (5) provided, however, that notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because any Person acquires
beneficial ownership of more than 20% of the Common Stock or the Outstanding
Company Voting Securities as a result of the acquisition of Common Stock or
Outstanding Company Voting Securities by the Company which reduces the amount of
Common Stock or Outstanding Company Voting Securities; provided, that if after
such acquisition by the Company such Person becomes the beneficial owner of
additional Common Stock or Outstanding Company Voting Securities that increases
the percentage of Common Stock or

 



--------------------------------------------------------------------------------



 



Outstanding Company Voting Securities beneficially owned by such Person, a
Change in Control shall then occur; or

               (ii)      A change in the composition of the Board such that the
individuals who, as of the effective date of the Plan, constitute the Board
(such Board shall be hereinafter referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
for purposes of this subsection (ii), that any individual who becomes a member
of the Board subsequent to the effective date of the Plan, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or whose membership on the Board was
so approved by a board which itself consisted of a majority of directors elected
by the Incumbent Board) shall be considered as though such individual were a
member of the Incumbent Board; but, provided further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board (a “Board
Change”); or

               (iii)      Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Corporate Transaction”); excluding, however, such a
Corporate Transaction pursuant to which (1) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Common Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person (other
than the Company, any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Corporate Transaction) will beneficially
own, directly or indirectly, 20% or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors except
to the extent that such ownership existed prior to the Corporate Transaction,
and (3) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

               (iv)      The approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

          (c)      “Code” means the Internal Revenue Code of 1986, as amended.

-2-



--------------------------------------------------------------------------------



 



          (d)      “Committee” means (i) with respect to Grants to Employees,
the Compensation Committee of the Board or its delegate or successor, or such
other committee appointed by the Board to administer the Plan or its delegate or
its successor, (ii) with respect to Grants made to Nonemployee Directors, the
Board or its delegate, and (iii) with respect to Grants designated as “qualified
performance based compensation” under Code Section 162(m), a committee that
consists of two or more persons appointed by the Board, all of whom shall be
“outside directors” as defined under Code Section 162(m) and related Treasury
regulations.

          (e)      “Company” means Safeguard Scientifics, Inc., any successor
corporation, each corporation which is a member of a controlled group of
corporations (within the meaning of Code Section 414(b)) of which the Company is
a component member, any subsidiary at least 50% directly or indirectly owned by
Safeguard Scientifics, Inc. (or any successor thereto)and any affiliate entity
which, with the approval of the Committee, is deemed to constitute an entity
controlled by Safeguard Scientifics, Inc.

          (f)      “Date of Grant” means the effective date of a Grant;
provided, however, that no retroactive Grants will be made.

          (g)      “Dividend Equivalent” means an amount determined by
multiplying the number of shares of Stock or Stock Units subject to a Grant by
the per-share cash dividend, or the per-share fair market value (as determined
by the Committee) of any dividend in consideration other than cash, paid by the
Company on its Stock on a dividend payment date.

          (h)      “Effective Date” means April 6, 2004, subject to the
Company’s obtaining shareholder approval of this Plan.

          (i)      “Employee” means, unless otherwise determined by the
Committee, an employee of the Company (including an officer or director who is
also an employee) other than an individual (a) employed in a casual or temporary
capacity (i.e., those hired for a specific job of limited duration), (b) whose
terms of employment are governed by a collective bargaining agreement that does
not provide for participation in this Plan, (c) characterized as a “leased
employee” within the meaning of Code Section 414(d) who is a non-resident alien,
or (d) classified by the Company as a “contractor” or “consultant,” no matter
how characterized by the Internal Revenue Service, other governmental agency or
a court; provided, however, that the Committee shall have the discretion to
determine on a case by case basis whether and to what extent an employee of an
affiliate shall be deemed an Employee. Any change of characterization of an
individual by any court or government agency shall have no effect upon the
classification of an individual as an Employee for purposes of this Plan, unless
the Committee determines otherwise.

          (j)      “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (k)      “Fair Market Value” means the average of the highest and
lowest sales prices of a share of Stock on the New York Stock Exchange on the
day on which Fair Market Value is being determined, as reported on the composite
tape for transactions on the New York Stock Exchange. In the event that there
are no Stock transactions on the New York Stock

-3-



--------------------------------------------------------------------------------



 



Exchange on such day, the Fair Market Value will be determined as of the
immediately preceding day on which there were Stock transactions on that
exchange. Notwithstanding the foregoing, in the case of a cashless exercise
pursuant to Section 8(g), the Fair Market Value will be the actual sale price of
the shares issued upon exercise of the Option.

          (l)      “Grant” means an Option, Stock Unit, Performance Unit, Stock
Award, Dividend Equivalent, Stock Appreciation Right or Other Stock-Based Award
granted under the Plan.

          (m)      “Grant Instrument” means the written agreement that sets
forth the terms and conditions of a Grant, including all amendments thereto.

          (n)      “Incentive Stock Option” means a stock option that is
intended to meet the requirements of Code Section 422, as described in
Section 8.

          (o)      “Nonemployee Director” means a member of the Board who is not
an employee of the Company.

          (p)      “Nonqualified Stock Option” means a stock option that is not
intended to meet the requirements of Code Section 422, as described in
Section 8.

          (q)      “Option” means an Incentive Stock Option or Nonqualified
Stock Option to purchase Stock at the Option Price for a specified period of
time.

          (r)      “Option Price” means an amount per share of Stock purchasable
under an Option, as designated by the Committee.

          (s)      “Other Stock-Based Award” means any Grant based on, measured
by or payable in Stock (other than Grants described in Sections 7, 8, 9, 10, 11
and 12 of the Plan) as described in Section 13.

          (t)      “Participant” means an Employee, Nonemployee Director or Key
Advisor designated by the Committee to participate in the Plan.

          (u)      “Performance Units” means phantom units, as described in
Section 10.

          (v)      “Plan” means this 2004 Equity Compensation Plan, as in effect
from time to time.

          (w)      “Stock” means the common stock of Safeguard Scientifics, Inc.
or such other securities of Safeguard Scientifics, Inc. as may be substituted
for Stock pursuant to Section 5(c) or Section 18.

          (x)      “Stock Award” means an award of Stock, as described in
Section 11.

          (y)      “Stock Unit” means an award of a phantom unit, representing
one or more shares of Stock, as described in Section 9.

-4-



--------------------------------------------------------------------------------



 



     3.       Administration

          (a)      Committee. The Plan shall be administered and interpreted by
the Committee or its successor; ministerial functions may be performed by an
administrative committee comprised of Company employees appointed by the
Committee.

          (b)      Committee Authority. The Committee shall have the sole
authority to (i) determine the individuals to whom Grants shall be made under
the Plan, (ii) determine the type, size and terms of the Grants to be made to
each such individual, (iii) determine the time when the grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, and (iv)
amend the terms of any previously issued Grant, subject to the provisions of
Section 21 below, and (v) deal with any other matters arising under the Plan.

          (c)      Committee Determinations. The Committee shall have full power
and express discretionary authority to administer and interpret the Plan, to
make factual determinations and to adopt or amend such rules, regulations,
agreements and instruments for implementing the Plan and for the conduct of its
business as it deems necessary or advisable, in its sole discretion. The
Committee’s interpretations of the Plan and all determinations made by the
Committee pursuant to the powers vested in it hereunder shall be conclusive and
binding on all persons having any interest in the Plan or in any awards granted
hereunder. All powers of the Committee shall be executed in its sole discretion,
in the best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.

     4.       Grants

          (a)      In General. Grants under the Plan may consist of grants of
Stock Appreciation Rights as described in Section 7, Incentive Stock Options and
Nonqualified Stock Options as described in Section 8, Stock Units as described
in Section 9, Performance Units as described in Section 10, Stock Awards as
described in Section 11, Dividend Equivalents as described in Section 12 and
Other Stock-Based Awards as described in Section 13. All Grants shall be made
conditional upon the Participant’s acknowledgement, in writing or by acceptance
of the Grant, that all decisions and determinations of the Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under such Grant. Grants under a
particular Section of the Plan need not be uniform as among the Participants.
Notwithstanding any provision of the Plan to the contrary, Grants to
Participants, if made, will be made contingent upon, and subject to, shareholder
approval of the Plan at the 2004 shareholders’ meeting.

-5-



--------------------------------------------------------------------------------



 



     5.       Shares Subject to the Plan

          (a)      Shares Authorized. The total aggregate number of shares of
Stock that may be issued or transferred under the Plan is 6,000,000 shares. The
shares may be authorized but unissued shares of Stock or reacquired shares of
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options granted under the Plan terminate,
expire, or are canceled, forfeited, exchanged or surrendered without having been
exercised or if any Stock Appreciation Rights, Stock Awards, Stock Units,
Performance Units, Dividend Equivalents or Other Stock-Based Awards are
forfeited or terminated, the shares subject to such Grants shall again be
available for purposes of the Plan. Shares of Stock surrendered in payment of
the Option Price of an Option or any withholding taxes, shall again be available
for issuance or transfer under the Plan. To the extent that any Grants are paid
in cash, and not in shares of Stock, any shares previously reserved for issuance
or transfer under the Plan with respect to such Grants shall again be available
for issuance or transfer under the Plan.

          (b)      Individual Limits. Grants under the Plan may be expressed in
cash, in shares of Stock or in a combination of the two, as the Committee
determines. The maximum aggregate number of shares of Stock that shall be
subject to Grants made under the Plan to any individual during any calendar year
shall be 1,500,000 shares, subject to adjustment as described below. A
Participant may not accrue Dividend Equivalents during any calendar year in
excess of $500,000. To the extent that Grants made under the Plan are expressed
in dollar amounts, the maximum amount payable to any individual during any
calendar year shall be $1,000,000.

          (c)      Adjustments. If there is any change in the number or kind of
shares of Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Stock as a class
without the Company’s receipt of consideration, or if the value of outstanding
shares of Stock is substantially reduced as a result of a spinoff or the
Company’s payment of an extraordinary dividend or distribution, the maximum
number of shares of Stock available for issuance under the Plan, the maximum
number of shares of Stock for which any individual may receive Grants in any
year, the number of shares covered by outstanding Grants, the kind of shares to
be issued or transferred under the Plan, and the price per share or the
applicable market value of such Grants may be appropriately adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, issued shares of Stock to preclude, to the extent practicable,
the enlargement or dilution of rights and benefits under such Grants; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated by rounding any portion of a share equal to .5 or greater up, and any
portion of a share equal to less than .5 down, in each case to the nearest whole
number. Any adjustments determined by the Committee shall be final, binding and
conclusive.

-6-



--------------------------------------------------------------------------------



 



     6.       Eligibility for Participation

          (a)      Eligible Persons. All Employees, including Employees who are
officers or members of the Board, and all Nonemployee Directors shall be
eligible to participate in the Plan. Advisors who perform services at the
Company’s request (“Key Advisors”) shall be eligible to participate in the Plan.

          (b)      Selection of Participants. The Committee shall select the
eligible parties to receive Grants and shall determine the number of shares of
Stock subject to each Grant.

     7.       Stock Appreciation Rights

          (a)      General Requirements. The Committee may grant Stock
Appreciation Rights (“SARs”) to a Participant separately or in tandem with any
Option (for all or a portion of the applicable Option). Tandem SARs may be
granted either at the time the Option is granted or at any time thereafter while
the Option remains outstanding; provided, however, that, in the case of an
Incentive Stock Option, SARs may be granted only at the time of the Grant of the
Incentive Stock Option. The Committee shall establish the base amount of the SAR
at the time the SAR is granted. Unless the Committee determines otherwise, the
base amount of each SAR shall be equal to the per share Exercise Price of the
related Option or, if there is no related Option, the Fair Market Value of a
share of Stock as of the date of Grant of the SAR.

          (b)      Tandem SARs. In the case of tandem SARs, the number of SARs
granted to a Participant that shall be exercisable during a specified period
shall not exceed the number of shares of Company Stock that the Participant may
purchase upon the exercise of the related Option during such period. Upon the
exercise of an Option, the SARs relating to the Stock purchased pursuant to such
Option shall terminate. Upon the exercise of SARs, the related Option shall
terminate to the extent of an equal number of shares of Company Stock.

          (c)      Exercisability. A SAR shall be exercisable during the period
specified by the Committee in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument. The
Committee may accelerate the exercisability of any or all outstanding SARs at
any time for any reason. SARs may only be exercised while the Participant is
employed by, or providing service to, the Company or during the applicable
period after termination of employment. A tandem SAR shall be exercisable only
during the period when the Option to which it is related is also exercisable. No
SAR may be exercised for cash by an officer or director of the Company or any of
its subsidiaries who is subject to Section 16 of the Exchange Act, except in
accordance with Rule 16b-3 under the Exchange Act.

          (d)      Value of SARs. When a Participant exercises SARs, the
Participant shall receive in settlement of such SARs an amount equal to the
value of the stock appreciation for the number of SARs exercised, payable in
cash, Stock or a combination thereof, as determined by the Committee. The stock
appreciation for a SAR is the amount by which the Fair Market Value of the
underlying Stock on the date of exercise of the SAR exceeds the base amount of
the SAR as described in Subsection (a).

-7-



--------------------------------------------------------------------------------



 



          (e)      Form of Payment. The Committee shall determine whether the
appreciation in a SAR shall be paid in the form of cash, shares of Stock, or a
combination of the two, in such proportion as the Committee deems appropriate.
For purposes of calculating the number of shares of Stock to be received, shares
of Stock shall be valued at their Fair Market Value on the date of exercise of
the SAR. If shares of Stock are to be received upon exercise of a SAR, cash
shall be delivered in lieu of any fractional share.

     8.       Options

          (a)      General Requirements. The Committee may grant Options to an
Employee or Nonemployee Director or Key Advisor upon such terms and conditions
as the Committee deems appropriate under this Section 8. The Committee may grant
Dividend Equivalents with respect to Options.

          (b)      Number of Shares. The Committee shall determine the number of
shares of Stock that will be subject to each Grant of Options.

          (c)      Type of Option and Price.

               (i)      The Committee may grant Incentive Stock Options or
Nonqualified Stock Options, or any combination of Incentive Stock Options and
Nonqualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or its parents or subsidiaries, as defined in Code
Section 424. Nonqualified Stock Options may be granted to Employees, Nonemployee
Directors and Key Advisors.

               (ii)      The Option Price shall be determined by the Committee
and may be equal to or greater than the Fair Market Value on the Date of Grant;
provided, however, that an Incentive Stock Option may not be granted to an
Employee who, at the Date of Grant, owns stock possessing more than 10 percent
of the total combined voting power of all classes of stock of the Company or any
parent or subsidiary of the Company, as defined in Code Section 424, unless the
Option Price per share is not less than 110% of the Fair Market Value on the
Date of Grant.

          (d)      Option Term. The Committee shall determine the term of each
Option. The term of an Option shall not exceed ten years from the Date of Grant.
However, an Incentive Stock Option that is granted to an Employee who, at the
Date of Grant, owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Company, or any parent or subsidiary
of the Company, as defined in Code Section 424, may not have a term that exceeds
five years from the Date of Grant.

          (e)      Exercisability of Options. Options shall become exercisable
in accordance with such terms and conditions, as may be determined by the
Committee and specified in the Grant Instrument. The Committee may accelerate
the exercisability of any or all outstanding Options at any time for any reason.
With the consent of the Committee, an Option may be exercised at a time prior to
the time at which the Option would otherwise be fully exercisable, in which
event the Participant shall receive shares of restricted stock (or be granted
interests in

-8-



--------------------------------------------------------------------------------



 



restricted shares in a book entry system) on such terms and conditions as shall
be determined by the Committee.

          (f)      Termination of Employment or Service. Except as provided in
the Grant Instrument, or as otherwise may be determined by the Committee in its
discretion, an Option may only be exercised while the Participant is employed
by, or providing service to, the Company. The Committee shall specify in the
Grant Instrument under what circumstances and during what time periods a
Participant may exercise an Option.

          (g)      Exercise of Options. A Participant may exercise an Option
that has become exercisable, in whole or in part, by delivering a notice of
exercise to the Company or its designated agent. The Participant shall pay the
Option Price and any withholding taxes for the Option:

               (i)      in cash,

               (ii)      with the approval of the Committee, by delivering
shares of Stock owned by the Participant (including Stock acquired in connection
with the exercise of an Option, subject to such restrictions as the Committee
deems appropriate) and having a Fair Market Value on the date of exercise equal
to the Option Price, or by attestation (on a form prescribed by the Committee)
to ownership of shares of Stock having a Fair Market Value on the date of
exercise equal to the Option Price,

               (iii)      in cash, provided the payment is made in accordance
with procedures permitted by Regulation T of the Federal Reserve Board and such
procedures do not violate applicable law, as determined by the Committee in its
sole discretion, or

               (iv)      by such other method as the Committee may approve.

          Shares of Stock used to exercise an Option shall have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Committee depending on the type of payment being made.

          (h)      Limits on Incentive Stock Options. Each Incentive Stock
Option shall provide that if the aggregate Fair Market Value on the Date of
Grant with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, exceeds
$100,000, then the Option, as to the excess, shall be treated as a Nonqualified
Stock Option. An Incentive Stock Option shall not be granted to any person who
is not an employee of the Company or a parent or subsidiary, as defined in Code
Section 424.

     9.       Stock Units

          (a)      General Requirements. The Committee may grant Stock Units to
an Employee, Nonemployee Director or Key Advisor, upon such terms and conditions
as the

-9-



--------------------------------------------------------------------------------



 



Committee deems appropriate under this Section 9. Each Stock Unit shall
represent the right of the Participant to receive a share of Stock or an amount
based on the value of a share of Stock. All Stock Units shall be credited to
accounts on the Company’s records for purposes of the Plan.

          (b)      Terms of Stock Units. The Committee may grant Stock Units
that are payable if specified performance goals or other conditions are met, or
under other circumstances. Stock Units may be paid at the end of a specified
period, or payment may be deferred to a date authorized by the Committee. The
Committee shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units. The Committee may grant Dividend
Equivalents with respect to Stock Units.

          (c)      Payment With Respect to Stock Units. Payment with respect to
Stock Units shall be made in cash, in Stock, or in a combination of the two, as
determined by the Committee.

          (d)      Requirement of Employment, Service or Other Action. If a
Participant ceases to be employed by, or providing service to the Company, or if
other conditions established by the Committee are not met, the Participant’s
unvested or contingent Stock Units shall be forfeited. The Committee may grant
Stock Units contingent upon the Participant’s taking certain specified actions
as the Committee sees fit, including, but not limited to, deferral of
compensation by the Participant. The Committee may provide for complete or
partial exceptions to this requirement as it deems appropriate.

     10.       Performance Units

          (a)      General Requirements. The Committee may grant Performance
Units to an Employee or Nonemployee Director, upon such terms and conditions as
the Committee deems appropriate under this Section 10. Each Performance Unit
shall represent the right of the Participant to receive a share of Stock or an
amount based on the value of a share of Stock, if specified performance goals
are met. All Performance Units shall be credited to accounts on the Company’s
records for purposes of the Plan.

          (b)      Terms of Performance Units. The Committee shall establish the
performance goals and other conditions for payment of Performance Units.
Performance Units may be paid at the end of a specified performance or other
period, or payment may be deferred to a date authorized by the Committee. The
Committee shall determine the number of Performance Units to be granted and the
requirement applicable to such Performance Units. The Committee may grant
Dividend Equivalents with respect to Performance Units.

          (c)      Requirement of Employment or Service. If a Participant ceases
to be employed by, or providing service to the Company, or if other conditions
established by the Committee are not met, the Participant’s Performance Units
shall be forfeited. The Committee may provide for complete or partial exceptions
to this requirement as it deems appropriate.

-10-



--------------------------------------------------------------------------------



 



     11.       Stock Awards

          (a)      General Requirements. The Committee may issue or transfer
shares of Stock to an Employee or Nonemployee Director under a Stock Award, upon
such terms and conditions as the Committee deems appropriate under this
Section 11. Shares of Stock issued or transferred pursuant to Stock Awards may
be issued or transferred for consideration or for no consideration (except as
required by applicable law), and subject to restrictions or no restrictions, as
determined by the Committee. The Committee may establish conditions under which
restrictions on Stock Awards shall lapse over a period of time or according to
such other criteria as the Committee deems appropriate, including restrictions
based upon the achievement of specific performance goals.

          (b)      Number of Shares. The Committee shall determine the number of
shares of Stock to be issued or transferred pursuant to a Stock Award and any
restrictions applicable to such shares.

          (c)      Requirement of Employment or Service. If the Participant
ceases to be employed by, or providing service to, the Company, or if other
specified conditions are not met, the Stock Award shall terminate as to all
shares covered by the Grant as to which the restrictions have not lapsed, and
those shares of stock must be immediately returned to the Company. The Committee
may provide for complete or partial exceptions to this requirement as it deems
appropriate.

          (d)      Restrictions on Transfer. During the restriction period, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except under death as described in Section 17. Each
certificate for a share of a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Participant shall be
entitled to have the legend removed from the stock certificate covering any
shares as to which restrictions have lapsed. The Committee may determine that
the Company will not issue certificates for Stock Awards until all restrictions
on such shares have lapsed, or that the Company will retain possession of
certificates for shares of Stock Awards until all restrictions on such shares
have lapsed. Alternatively, the Participant’s rights in the Stock Award shall be
appropriately reflected in a book entry system maintained by the Company, and a
stock certificate shall be issuable at the end of the restriction period.

          (e)      Right to Vote and to Receive Dividends. The Committee shall
determine to what extent, and under what conditions, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares, during the restriction period. The Committee
may determine that a Participant’s entitlement to dividends or other
distributions with respect to a Stock Award shall be subject to achievement of
performance goals or other conditions.

     12.       Dividend Equivalents

          The Committee may grant Dividend Equivalents in connection with Grants
under the Plan, under such terms and conditions as the Committee deems
appropriate under this Section

-11-



--------------------------------------------------------------------------------



 



12. Dividend Equivalents may be paid to Participants currently or may be
deferred. All Dividend Equivalents may be paid to Participants currently or may
be deferred. All Dividend Equivalents that are not paid currently shall be
credited to accounts on the Company’s records for purposes of the Plan. Dividend
Equivalents may be accrued as a cash obligation, or may be converted to Stock
Units for the Participant. The Committee shall determine whether any deferred
Dividend Equivalents will accrue interest. The Committee may provide that a
Participant may use Dividend Equivalents to pay the Option Price. The Committee
may also provide that Dividend Equivalents shall be payable based on the
achievement of specific performance goals. Dividend Equivalents may be payable
in cash or shares of Stock or in a combination of two, as determined by the
Committee.

     13.       Other Stock-Based Grants

          The Committee may grant other awards that are based on, measured by or
payable in Stock to Employees or Nonemployee Directors, on such terms and
conditions as the Committee deems appropriate under this Section 13. Other
Stock-Based Awards may be granted subject to achievement of performance goals or
other conditions and may be payable in Stock or cash, or in a combination of the
two, as determined by the Committee. The Committee may grant Dividend
Equivalents with respect to Other Stock-Based Awards.

     14.       Qualified Performance-Based Compensation

          (a)      Designation as Qualified Performance-Based Compensation. The
Committee may determine that Stock Units, Performance Units, Stock Awards, Stock
Appreciation Rights, Dividend Equivalents or Other Stock-Based Awards granted to
an Employee shall be considered “qualified performance-based compensation” under
Code Section 162(m). The provisions of this Section 14 shall apply to any such
Grants that are to be considered “qualified performance-based compensation”
under Code Section 162(m). To the extent that Grants under this Plan designated
as “qualified performance-based compensation under Code Section 162(m) are made,
no such Grant may be made as an alternative to another Grant that is not
designated as qualified performance based compensation but instead must be
separate and apart from all other Grants made.

          (b)      Performance Goals. When Grants that are to be considered
“qualified performance-based compensation” are granted, the Committee shall
establish in writing

               (i)      the objective performance goals that must be met,

               (ii)      the period during which performance will be measured,

               (iii)      the maximum amounts that may be paid if the
performance goals are met, and

               (iv)      any other conditions that the Committee deems
appropriate and consistent with the Plan and the requirements of Code
Section 162 for “qualified performance-based compensation.” The performance
goals shall satisfy the requirements for “qualified performance-based
compensation,” including the requirement that the achievement of the goals

-12-



--------------------------------------------------------------------------------



 



be substantially uncertain at the time they are established and that the
performance goals be established in such a way that a third party with knowledge
of the relevant facts could determine whether and to what extent the performance
goals have been met. The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals, but the Committee may reduce the amount of compensation that
is payable upon achievement of the designated performance goals.

          (c)      Criteria Used for Objective Performance Goals. In setting the
performance goals for Grants designated as “qualified performance-based
compensation” pursuant to this Section 14, the Committee shall use objectively
determinable performance goals based on one or more of the following objective
criteria, either in absolute terms or in comparison to publicly available
industry standards or indices: earnings, revenue, operating margins and
statistics, operating or net cash flows, financial return and leverage ratios,
total shareholder returns, market share, or strategic business criteria
consisting of one or more penetration goals, geographic business expansion
goals, cost targets, customer satisfaction goals, product development goals,
goals relating to acquisitions or divestitures, or any other objective measure
derived from any of the foregoing criteria. In addition, in setting the
performance goals for Grants not designated as “qualified performance-based
compensation” for purposes of Code Section 162(m), the Committee may use such
other goals as are developed in the Company’s operating plan for the Performance
Period. The performance goals may relate to the Participant’s business unit or
the performance of the Company as a whole, or any combination of the foregoing.
Performance goals need not be uniform as among Participants.

          (d)      Timing of Establishment of Goals. The Committee shall
establish the performance goals in writing either before the beginning of the
performance period or during a period ending no later than the earlier of
(i) 90 days after the beginning of the performance period or (ii) the date on
which 25% of the performance period has been completed, or such other date as
may be required or permitted under applicable regulations under Code
Section 162(m).

          (e)      Announcement of Results. The Committee shall certify and
announce the results for the performance period to all Participants after the
Company announces the Company’s financial results for the performance period. If
and to the extent that the Committee does not certify that the performance goals
have been met, the applicable Grants for the performance period shall be
forfeited or shall not be paid as applicable.

          (f)      Death, Disability or Other Circumstances. The Committee may
provide that Grants shall be payable or restrictions shall lapse, in whole or in
part, in the event of the Participant’s death or disability during the
Performance Period, a Change of Control or under other circumstances consistent
with the Treasury regulations and rulings under Code Section 162(m).

     15.       Deferrals

          The Committee may permit or require a Participant to defer receipt of
the payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with

-13-



--------------------------------------------------------------------------------



 



any Grant. If any such deferral election is permitted or required, the Committee
shall establish rules and procedures for such deferrals as it shall determine in
its sole discretion.

     16.       Withholding of Taxes

          (a)      Required Withholding. All Grants under the Plan shall be
subject to applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

          (b)      Share Withholding. At the Company’s election, or if the
Committee so permits, with respect to a Participant, the Company’s tax
withholding obligation with respect to Grants paid in Stock may be satisfied by
having shares withheld, at the time such Grants become taxable, up to an amount
that does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities, provided, however, that at
the Company’s sole discretion, a Participant may be permitted to tender other
shares of Stock to the Company to supplement such withholding, but only if such
action is not in violation of applicable law and does not result in materially
disadvantageous tax, accounting or financial results to the Company. If the
Committee permits a Participant to elect share withholding, the Participant’s
election must be in a form and manner prescribed by the Committee and may be
subject to the prior approval of the Committee.

     17.       Transferability of Options

          The transferability of options granted under the Plan shall be
governed by the following provisions:

          (a)      Incentive Stock Options. Unless otherwise specifically
determined by the Committee, during the lifetime of the Participant, Incentive
Stock Options shall be exercisable only by the Participant and shall not be
assignable or transferable other than by will or the laws of inheritance
following the Participant’s death.

          (b)      Nonqualified Stock Options — Limited Transferability. Except
for the specially transferable Nonqualified Stock Options described in
subparagraph (c) below, or except as otherwise specifically determined by the
Committee, Nonqualified Stock Options shall be subject to the same limitation on
transfer as Incentive Stock Options, except that the Committee may structure one
or more Nonqualified Stock Options so that the option may be assigned in whole
or in part during the Participant’s lifetime to one or more family members of
the Participant or to a trust established exclusively for one or more such
family members, to the extent such assignment is in connection with the
Participant’s estate plan or pursuant to a domestic relations order. The
assigned portion may only be exercised by the person or persons who acquire a
proprietary interest in the option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
option immediately prior to

-14-



--------------------------------------------------------------------------------



 



such assignment and shall be set forth in such documents issued to the assignee
as the Committee may deem appropriate.

          (c)      Specially Transferable Nonqualified Stock Options. The
Committee may, in its sole discretion, structure one or more Nonqualified Stock
Options, either at the time of the initial grant or through subsequent
amendment, so that those options will be transferable to a third party for
consideration payable in cash, securities or other property, subject to the
following limitations: (i) each such option may be transferred only to the
extent that option is at the time exercisable for vested shares, (ii) such
option may only be transferred to a third party approved by the Committee,
(iii) the period during which the option may in fact be transferable may be
limited to one or more periods designated by the Committee, (iv) the Committee
may structure the option so that restrictions upon subsequent transferability
may become applicable following the initial transfer of that option to a third
party, (v) the term of such option may be limited to a fixed period, whether or
not the Participant continues in service, where such period varies in duration
than the maximum term in effect for the option in the absence of such transfer,
and (vi) the share reserve under the Plan shall be reduced immediately upon the
transfer, whether or not the transferred option is in fact exercised. The
Committee shall have complete discretion (subject to the express limitations of
the Plan) to establish the remaining terms and provisions of each such specially
transferable option, including appropriate anti-dilution provisions and
reorganization/recapitalization adjustments, so as to facilitate the
marketability of the option and conform such option to the typical terms and
provisions in effect for similar securities traded in the open market.

          Notwithstanding the foregoing, the Participant may designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
options, and those options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Participant’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Participant’s death.

     18.       Consequences of a Change of Control

          (a)      Notice and Acceleration. Upon a Change of Control, unless the
Committee determines otherwise, (i) the Company shall provide each Participant
who holds outstanding Grants with written notice of the Change of Control, (ii)
all outstanding Options shall automatically accelerate and become fully
exercisable, (iii) the restrictions and conditions on all outstanding Stock
Awards shall immediately lapse, (iv) all Stock Units and Performance Units shall
become payable in cash or in stock in an amount not less than the Fair Market
Value of the Stock or the Stock to which the units relate, as determined by the
Committee, and (v) Dividend Equivalents and Other Stock-Based Awards shall
become payable in full in cash or in stock, in amounts determined by the
Committee.

          (b)      Assumption of Grants. Upon a Change of Control where the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation), unless the Committee determines otherwise, all outstanding
Options and SARs that are not exercised shall

-15-



--------------------------------------------------------------------------------



 



be assumed by, or replaced with comparable options by, the surviving corporation
(or a parent or subsidiary of the surviving corporation), and other Grants that
remain outstanding shall be converted to similar grants of the surviving
corporation (or a parent or subsidiary of the surviving corporation).

          (c)      Other Alternatives. Notwithstanding the foregoing, subject to
subsection (d) below, in the event of a Change of Control, the Committee may
take any of the following actions with respect to any or all outstanding Grants,
without the consent of any Participant: (i) the Committee may require that
Participants surrender their outstanding Options in exchange for a payment by
the Company, in cash or Stock as determined by the Committee, in an amount equal
to the amount by which the then Fair Market Value subject to the Participant’s
unexercised Options exceeds the Option Price, if any, or (ii) after giving
Participants an opportunity to exercise their outstanding Options, the Committee
may terminate any or all unexercised Options, at such time as the Committee
deems appropriate, and (iii) with respect to Participants holding Stock Units,
Performance Units, Dividend Equivalents or Other Stock-Based Awards, the
Committee may determine that such Participants shall receive a payment in
settlement of such Stock Units, Performance Units, Dividend Equivalents or other
Stock-Based Awards, in such amount and form as may be determined by the
Committee; provided, that the payment amount shall deliver an equivalent value
for such settled Award. Such surrender, termination or settlement shall take
place as of the date of the Change of Control or such other date as the
Committee may specify.

          (d)      Committee. The Committee making the determinations under this
Section 18 following a change of control must be comprised of the same members
as those members of the Committee immediately before the Change of Control. If
the Committee members do not meet this requirement, the automatic provisions of
subsections (a) and (b) shall apply, and the Committee shall not have discretion
to vary them.

     19.       Other Transactions

          The Committee may provide in a Grant Instrument that a sale or other
transaction involving a Subsidiary or other business unit of the Company shall
be considered a Change of Control for purposes of a Grant or the Committee may
establish other positions that shall be applicable in the event of a specified
transaction.

     20.       Requirements for Issuance or Transfer of Shares

          No Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance of
such Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on the Participant’s subsequent disposition of such shares of Stock
as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Stock issued or transferred under the Plan
will be subject to such stop-transfer orders and other

-16-



--------------------------------------------------------------------------------



 



restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.

     21.       Amendment and Termination of the Plan

          (a)      Amendment. The Board may amend or terminate the Plan at any
time; provided, however, that the Board shall not amend the Plan without
approval of the shareholders of the Company if such approval is required in
order to comply with the Code or applicable laws, or to comply with applicable
stock exchange requirements. No amendment or termination of this Plan shall,
without the consent of the Participant, impair any rights or obligations under
any Grant previously made to the Participant, unless such right has been
reserved in the Plan or the Grant Instrument, or except as provided in Section
23(b) below.

          (b)      No Repricing Without Shareholder Approval. Notwithstanding
anything in the Plan to the contrary, the Committee may not reprice Options, nor
may the Board amend the Plan to permit repricing of Options, unless the
shareholders of the Company provide prior approval for such repricing. The term
“repricing” shall have the meaning given that term in Section 303A(8) of the New
York Stock Exchange Listed Company Manual, as in effect from time to time, or
any other substantially equivalent successor rule.

          (c)      Shareholder Approval for “Qualified Performance-Based
Compensation.” If Grants denominated as “qualified performance-based
compensation” are awarded under Section 14 above, the Plan must be reapproved by
the Company’s shareholders no later than the first shareholders’ meeting that
occurs in the fifth year following the year in which the shareholders previously
approved the provisions of Section 14, if additional Grants are to be made under
Section 14 and if required by Section 162(m) of the Code or the regulations
thereunder. Any such reapproval shall not affect outstanding grants made within
the five-year period following the year in which the previous approval was
obtained.

          (d)      Termination of Plan. The Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the shareholders. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.

     22.       Effective Date of the Plan

          The Plan shall be effective as of April 6, 2004, subject to approval
by the shareholders of the Company.

     23.       Miscellaneous

          (a)      Grants in Connection with Corporate Transactions and
Otherwise. Nothing contained in this Plan shall be construed to (i) limit the
right of the Committee to make Grants under this Plan in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business or assets of any corporation, firm or association, including Grants to
employees thereof who become Employees, or for other proper corporate

-17-



--------------------------------------------------------------------------------



 



purposes, or (ii) limit the right of the Company to grant stock options or make
other awards outside of this Plan. Without limiting the foregoing, the Committee
may make a Grant to an employee of another corporation who becomes an Employee
by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company in substitution
for a grant made by such corporation. The terms and conditions of the substitute
Grants may vary from the terms and conditions required by the Plan and from
those of the substituted stock incentives. The Committee shall prescribe the
provisions of the substitute Grants.

          (b)      Compliance with Law. The Plan, the exercise of Options and
the obligations of the Company to issue or transfer shares of Stock under Grants
shall be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to
Section 16 of the Exchange Act, it is the intent of the Company that the Plan
and all transactions under the Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act. In addition, it is the
intent of the Company that the Plan and applicable Grants comply with the
applicable provisions of Code Section 162(m) and Code Section 422. To the extent
that any legal requirement of Section 16 of the Exchange Act or Code Section
162(m) or 422 as set forth in the Plan ceases to be required under Section 16 of
the Exchange Act or Code Section 162(m) or 422, that Plan provision shall cease
to apply. The Committee may revoke any Grant if it is contrary to law or modify
a Grant to bring it into compliance with any valid and mandatory government
regulation. The Committee may also adopt rules regarding the withholding of
taxes on payments to Participants. The Committee may, in its sole discretion,
agree to limit its authority under this Section.

          (c)      Effect of Revisions to Accounting Standards or Applicable
Law. In the event of revisions to accounting standards applicable to the Company
or to applicable law, which revisions are viewed by the Committee as resulting
in a material detriment to the Company, the Committee shall have the discretion
to modify any Grant, Grant Instrument or related right or document issued under
this Plan but only to the extent such modification does not result in a material
detriment to the Participant.

          (d)      Enforceability. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

          (e)      Funding the Plan. This Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any Grants under this
Plant.

          (f)      Rights of Participants. Nothing in this Plan shall entitle
any Employee, Nonemployee Director or other person to any claim or right to
receive a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employment or service of the Company.

          (g)      No Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Grant. The Committee shall
determine whether cash, other

-18-



--------------------------------------------------------------------------------



 



awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise limited.

          (h)      Employees Subject to Taxation Outside the United States. With
respect to Participants who are subject to taxation in countries other than the
United States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such produces addendum and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

          (i)      Governing Law. The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the Commonwealth
of Pennsylvania without giving effect to the conflict of laws provisions
thereof.

i

--------------------------------------------------------------------------------

i Adopted by the Board of Directors on April 6, 2004. Approved by the
shareholders on June 11, 2004.

-19-